The court below opened a judgment against a married woman, entered on a judgment note signed by her, her husband, and two other persons; plaintiff has appealed.
On the proofs submitted for and against the relief sought, the court concluded there was sufficient evidence to raise an issue as to whether, so far as appellee was concerned, the note in question was "in reality . . . . . . a contract by her as surety for her husband," saying that, if it was such a contract, "then, without regard to its form, it would be void under the Act of June 8, 1893, P. L 344."
After reading the evidence, written and oral, we find no abuse of discretion.
The order appealed from is affirmed.